         Case 1:21-mj-00509-GMH Document 1-1 Filed 06/29/21 Page 1 of 7




                                   STATEMENT OF FACTS

        Your affiant, Michael J Connelly, is a U.S. Postal Inspector and a Task Force Officer
assigned to the Federal Bureau of Investigation (FBI) Joint Terrorism Task Force (JTTF). In my
duties as a Task Force Officer, I am responsible for the investigation of federal criminal offenses.
Currently, I am tasked with investigating criminal activity in and around the Capitol grounds on
January 6, 2021. As a US Postal Inspector and an FBI Task Force Officer, I am authorized by law
or by a Government agency to engage in or supervise the prevention, detection, investigation, or
prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

        At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, around 2:00
p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking windows
and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged and
assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.




                                                 1
         Case 1:21-mj-00509-GMH Document 1-1 Filed 06/29/21 Page 2 of 7




        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

       On February 11, 2021, FBI Boston received a tip in which the reporting party (hereinafter
Witness 1) identified an individual by the name of NOAH BACON as having been present in the
U.S. Capitol during the Riot on January 6, 2021. Witness 1 reported that he/she personally knew
BACON in years past and recognized BACON from a New Yorker Magazine news video
documenting parts of the Riot. Witness 1 also identified BACON’s Instagram account
(@highheartmeditation) and cellular telephone number 617-8**-**19 (hereinafter the SUBJECT
PHONE NUMBER).

     A search of the name NOAH BACON in the Massachusetts Registry of Motor Vehicles
(RMV) provided a photograph and identified the following relevant information:

               License Number:        S*****373
               Name:                  Noah S Bacon
               Address:               XXXXXXXXX Ave
                                      Lexington, MA XXXXX
               Status:                Active

        Your affiant located Instagram account @highheartmeditation. Several photographs and
comments were publicly accessible and viewable including one posted by the account user on
January 5, 2021. The photograph was of the Washington monument at night and the associated
text read as follows:

       I am in DC for Trump’s special Jan 6th event. Extremely excited and hopeful for you to
       see why I am so excited. Clarity might not be arriving today or tomorrow, but I promise I
       do believe things are going beautifully (please turn off your tv) and we are on the precipice
       of something beautiful.

        Additionally, your affiant located what appeared as a self-shot photograph posted by the
user on November 24, 2020. Your affiant reviewed the photo and compared it to the Massachusetts
RMV image of BACON and believes the two images are of the same individual. A copy of the
image from Instagram is below:




                                                 2
         Case 1:21-mj-00509-GMH Document 1-1 Filed 06/29/21 Page 3 of 7




       Your affiant reviewed the New Yorker video Witness 1 identified. New Yorker Reporter
Luke Mogelson captured this video. Your affiant located a man believed to be BACON at
approximately the four-minute mark, wearing a red hooded sweatshirt with a white T-shirt over it
and a dark colored U.S. Space Force hat. In the video, this man believed to be BACON helps to
open a Senate balcony door as he and others enter the balcony area of the U.S. Senate Chamber.
About the same time, an unidentified person in the crowd announces, “Where the fuck are they?
Where are they?” Another unidentified individual says, “While we’re here, we might as well set
up a government.” Still others are shouting, “Treason. Treason.” I compared images of this man
believed to be BACON from the video to the Massachusetts RMV image of BACON and to the
Instagram image depicted above, and they all appear to depict the same individual.

         Your affiant also has received records from Facebook for Instagram
@highheartmeditation, which Witness 1 had identified as BACON’s Instagram account. BACON
is the listed subscriber of this Instagram account. The records indicated that the account is active
and list BACON’s phone number as the SUBJECT PHONE NUMBER associated with the
account. The records further indicate that the telephone number is verified. Facebook noted in its
records that phone numbers marked “verified,” as this account is, indicate the account holder
responded to a text sent to the listed phone number—the SUBJECT PHONE NUMBER.
Additionally, the records list an associated email address of noahsbacon@gmail.com as associated
with the @highheartmeditation account.

       Your affiant also located images of BACON inside multiple areas of the U.S. Capitol on
January 6, 2021. For instance, below are two still images of BACON captured from CSPAN video
footage taken on the floor of the Senate Chamber on January 6, 2021. This footage reveals

                                                 3
        Case 1:21-mj-00509-GMH Document 1-1 Filed 06/29/21 Page 4 of 7




BACON remained in the Chamber for approximately ten minutes, sitting in the back row of the
Chamber. BACON also fist bumps other rioters in the area and observes others in the Chamber
discussing Senate procedural rules, among other things, while in the Chamber. Your affiant has
shown these photographs to Witness 1 and he/she confirmed that the two photographs depict
BACON.




        Your affiant also located images of BACON on United States Capitol Police security
cameras. I compared these images to those above captured by CSPAN, in which Witness 1
positively identified BACON. Based on the clothing, facial features, and hat, agents believe the
following photograph captures BACON walking inside the U.S. Capitol building on January 6,
2021, during the Capitol Riot.




                                               4
         Case 1:21-mj-00509-GMH Document 1-1 Filed 06/29/21 Page 5 of 7




         Moreover, agents have located BACON on security footage inside the U.S. Capitol in the
Crypt around 2:15 p.m. Approximately five minutes later, the crowd rushes at and overcomes the
line of law enforcement attempting to hold back the crowd from proceeding further inside the U.S.
Capitol. BACON was present during this time in the Crypt, though he does not appear to push or
shove any law enforcement officers or assist others. Around 2:38 p.m., agents located BACON
on camera near the East Rotunda Door on the second floor of the U.S. Capitol. At this point,
rioters are attempting to enter the U.S. Capitol from the outside and rioters inside the U.S. Capitol
confront a line of law enforcement officers attempting to keep the door closed. The rioters inside
overtake the line of law enforcement and open the doors to the rioters outside. As this occurs,
rioters outside begin entering the U.S. Capitol and BACON pushes through the line of rioters to
make his way to the doorway. BACON locates a yellow “Don’t Tread on Me” flag on the floor,
picks it up, covers a security camera above the door for approximately 8 seconds and then shoves
or attempts to jam the flag into the door frame to force the door open. BACON does not remain
in this area long. The footage reveals he leaves shortly thereafter and darts up the staircase
immediately behind him toward the third floor of the U.S. Capitol. Security footage reveals
BACON in the hallway of the third floor on bench and a short time later entering the Senate
balcony as well as remaining in the Senate Chamber for about ten minutes, as discussed above.

        According to records obtained through a search warrant which was served on Verizon on
April 8, 2021, the SUBJECT PHONE NUMBER was identified as having utilized multiple cell
sites consistent with providing service to a geographic area that includes the interior of the United
States Capitol building on January 6, 2021.



                                                 5
         Case 1:21-mj-00509-GMH Document 1-1 Filed 06/29/21 Page 6 of 7




        Over the course of January 6, 2021, the SUBJECT PHONE NUMBER connected to
multiple cell towers in and around the area of the U.S. Capitol. Of particular note is a session on
January 6, 2021, from approximately 2:37:09 PM to 3:36:57 PM, during which time the SUBJECT
PHONE NUMBER utilized Tower 107223-27449094 (38.89, -77.01) to connect to Verizon’s
cellular data network.

       An Internet query of the basic GPS coordinates 38.89, -77.01 identify the location of Tower
107223-27449094 as on the U.S. Capitol building and grounds. Taking this session in concert
with the previously identified surveillance photographs of BACON, investigators believe that
BACON was in possession of his cell phone while inside the restricted area of the U.S. Capitol.

        A review of public posts on BACON’s Instagram account @highheartmeditation on
January 7, 2021, revealed an image or screenshot which indicated, among other things, “The crime
of a fraudulent election is complete. 93 to 6. 93 people are going to jail for Seditious Conspiracy
and High Treason for certifying a fraudulent election.” Agents understand this comment as
suggesting that the 93 U.S. Senators who voted against sustaining Senator Ted Cruz’s and others’
objection to certify the electoral votes for Arizona would be imprisoned for certifying a fraudulent
election. BACON further commented on the screenshot, “Popcorn . . . Justice . . . People in for a
surprise.”

        Based on the foregoing, your affiant submits that there is probable cause to believe that
NOAH S BACON violated 18 U.S.C. §§ 1752(a)(1) and (2), which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Your affiant submits there is also probable cause to believe that BACON violated 40 U.S.C.
§§ 5104(e)(2) which makes it a crime to willfully and knowingly (B) enter or remain in the gallery
of either House of Congress in violation of rules governing admission to the gallery adopted by
that House or pursuant to an authorization given by that House; (D) utter loud, threatening, or
abusive language, or engage in disorderly or disruptive conduct, at any place in the Grounds or in
any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly conduct of a
session of Congress or either House of Congress, or the orderly conduct in that building of a
hearing before, or any deliberations of, a committee of Congress or either House of Congress; and
(G) parade, demonstrate, or picket in any of the Capitol Buildings.

       Finally, your affiant submits there is probable cause to believe that BACON violated 18
U.S.C. § 1512(c)(2) and § 2, which makes it a crime to corruptly obstruct, influence, or impede



                                                 6
        Case 1:21-mj-00509-GMH Document 1-1 Filed 06/29/21 Page 7 of 7




any official proceeding, or attempt to do so and aiding and abetting. Under 18 U.S.C. § 1515,
congressional proceedings are official proceedings.



                                                    _________________________________
                                                    Michael J Connelly
                                                    US Postal Inspector - Task Force Officer
                                                    Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 29th day of June, 2021.
                                                                         Digitally signed by G. Michael
                                                                         Harvey
                                                                         Date: 2021.06.29 10:42:58 -04'00'

                                                    ___________________________________
                                                    G. MICHAEL HARVEY
                                                    U.S. MAGISTRATE JUDGE




                                                7
